Citation Nr: 0323297	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-06 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to May 1988.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Although the RO 
subsequently reopened and adjudicated the issues on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issues on the title 
page as whether new and material evidence has been provided 
to reopen the claims for service connection.

The issue regarding the bilateral knee disorders is addressed 
in a remand which follows this decision.


FINDINGS OF FACT

1.  In a July 1993 rating decision the RO denied service 
connection for hypertension on the basis that evidence did 
not show the disorder was related to service; the veteran did 
not perfect his subsequent appeal from that determination.  

2.  Competent evidence added to the record since the July 
1993 decision includes medical evidence relating hypertension 
to service, bears directly and substantially upon the matter 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Competent evidence establishes that the veteran's 
hypertension was incurred in active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hypertension 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

2.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Regulations implementing the VCAA 
have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.  Although the 
record does not show the veteran was specifically notified of 
the VCAA and how it pertains to the present issues on appeal, 
the Board finds he is not prejudiced by the determination 
below.

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Regulations implementing the VCAA include a new 
definition of new and material evidence.  However, that 
provision applies only to petitions to reopen filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.

The Board undertook evidentiary development on this claim 
under 38 C.F.R. § 19.9(a)(2), which was invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decision in Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  However, since the veteran is not 
prejudiced by this decision, since remand of the matter 
addressed on the merits below for initial RO consideration 
would be of no benefit to anyone but would merely cause 
delay, and in the interest of expediency, the Board will 
proceed with consideration of this claim.  

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In a July 1993 rating decision the RO denied service 
connection for hypertension.  The veteran did not perfect his 
appeal of that determination and it has become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 .  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence includes 
a medical opinion relating the veteran's hypertension to 
service which was not of record at the time of the last final 
decision.  As that evidence addresses directly the basis for 
the prior denial of the claim, it is "new and material" and 
the claim must be reopened.
Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation in line of duty of preexisting 
injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service medical records include an October 1986 emergency 
room report noting blood pressure of 140/98 and providing a 
diagnosis of hypertension.  A 5 day blood pressure check was 
ordered and subsequent findings were 122/70, 132/84, 147/95, 
132/84, 145/85.  No subsequent diagnosis of hypertension was 
listed.  VA medical records dated from 1993 report diagnoses 
of and treatment for hypertension.  A VA examination in June 
2003 included a diagnosis of non-renal, vascular, accelerated 
hypertension.  The examiner stated that it was as likely as 
not that the veteran's hypertension was incurred in or 
aggravated by active service.  Competent evidence now 
supports the veteran's claim, and service connection for 
hypertension is warranted.


ORDER

Service connection for hypertension is granted.


REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal.  Regulations implementing 
the VCAA have also been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record reveals 
the veteran has not been given adequate notice of the VCAA 
and specifically how it applies to his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

In addition, in November 2002, the Board undertook additional 
development, pursuant to 38 C.F.R. § 19.9(a)(2).  In DAV, 
supra, the Federal Circuit determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In light of these changes, further Board action may not be 
taken at this time on the remaining issue on appeal.  In 
accordance with a November 2002 development memorandum the 
Board obtained additional VA medical evidence, which has not 
been considered by the RO, and the veteran has not waived 
such consideration.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should then review the claim 
in light of all additional evidence 
received since the June 2002 supplemental 
statement of the case (SSOC) (and in 
particular the evidence obtained by the 
Board).  If the remaining benefit sought 
remains denied, the RO should issue an 
appropriate SSOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



